Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 8, “facilitates selection of a direction” is vague and indefinite.  It is not clear how the insertion of the bolt carrier “facilitates selection” of the ejection direction.  The structure that does this is not clear and it is also not clear if the bolt insertion selection actually determines the ejection direction or if this is just (an unclear) facilitation or help in determining that direction, as the language suggests.
In claims 5 and 11, “the bulbous nature of the bolt head” has no antecedent basis in the claims.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Murello et al (2002/0026739). 
Murello et al disclose a firearm bolt (1, Fig. 1A, IB, 2, 3; para(0022) comprising all claimed elements including 'a bolt assembly 1') comprising: a bolt carrier (3, Fig. 1A, B, 2, 3; para(0022], 'a bolt carrier 3') with two open sides (9b, 9c, Fig. 1, 2, 3 - see first/top open side of the back wall with opening 9b and second/bottom open side of the back wall with opening 9c; para[0043], 'recesses 9b and 9c'); a bolt body (5, 7, Fig. 1A, IB - see bolt body comprising bolt head 5 and ejector 7; para[0022], 'a bolt head 5'; para[0024], 'an ejector 7') insertable in either side of the bolt carrier (Fig. 1A, IB, 2, 3 - see how bolt body portion 7 is insertable in either side 9b or 9c of bolt carrier 3; para[0027], 'the rear end of the ejector 7 passes through the recess 9b or 9c'), said bolt body further having a head (5, Fig. 1A, IB, 2, 3; para[0022], 'bolt head 5') to interface with a firearm cartridge (Fig. 1A, IB, 2, 3 - see how the bolt head 5 engages a firearm cartridge and ejects the cartridge after firing; para[0002j); a firing pin residing within the bolt body (37, Fig. 1A, IB, 3; para[0024], 'the firing pin 37 passes through pin 41 and through the bolt assembly 1 or bolt head 5'), capable of extending through the head of the bolt body (Fig. 1A, IB, 2, 3; para[0024j); wherein insertion of the bolt body selectively into either side of the bolt carrier facilitates selection of a direction of ejection of a spent firearm cartridge (Fig. 1A, IB, 2, 3 - see how insertion of bolt body 5/7 into either the top/first side opening 9b or second/bottom side opening 9c facilitates selection of a direction of ejection of a spent 
Regarding claim 2, Murello et al disclose the firearm bolt of claim 1, and further teaches the firearm bolt further comprising two opposed helical slots on a dorsal side of the bolt carrier (47a, 47b, Fig. 1 A, IB, 2, 3 - see two opposed helical slots 47a and 47b positioned on the dorsal/outer side of bolt carrier 3; para[0022], 'the bolt carrier includes at least two elongated holes 47a, 47b which serve as slot or slider guides') and a selector pin selectively residing in a neck of the bolt body (41, Fig. 1 A, IB, 2, 3 - see selector pin 41 positioned within the neck/center of bolt body 5; para[0022], 'the bolt head 5 has a pin 41') which will interface with one of the opposed helical slots and impart a twist on motion of the bolt body relative the bolt carrier (Fig. 1A, IB, 2, 3; para[0022], 'a pin 41 that engages in a specific elongated hole 47a ,47b'; para[0032] - see operation of pin 41).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Murello et al (2002/0026739).
Murello et al disclose a firearm bolt (1, Fig. 1A, IB, 2, 3; para(0022) comprising most claimed elements including 'a bolt assembly 1') comprising: a bolt carrier (3, Fig. 1A, B, 2, 3; para(0022], 'a bolt carrier 3') with two open sides (9b, 9c, Fig. 1, 2, 3 - see first/top open side of the back wall with opening 9b and second/bottom open side of the back wall with opening 9c; para[0043], 'recesses 9b and 9c'); a bolt body (5, 7, Fig. 1A, IB - see bolt body comprising bolt head 5 and ejector 7; para[0022], 'a bolt head 5'; para[0024], 'an ejector 7') insertable in either side of the bolt carrier (Fig. 1A, IB, 2, 3 - see how bolt body portion 7 is insertable in either side 9b or 9c of bolt carrier 3; para[0027], 'the rear end of the ejector 7 passes through the recess 9b or 9c'), said bolt body further having a head (5, Fig. 1A, IB, 2, 3; para[0022], 'bolt head 5') to interface with a firearm cartridge (Fig. 1A, IB, 2, 3 - see how the bolt head 5 engages a firearm cartridge and ejects the cartridge after firing; para[0002j); a firing pin residing within the bolt body (37, Fig. 1A, IB, 3; para[0024], 'the firing pin 37 passes through pin 41 and through the bolt assembly 1 or bolt head 5'), capable of extending through the head of the bolt body (Fig. 1A, IB, 2, 3; para[0024j); wherein insertion of the bolt body selectively into either side of the bolt carrier facilitates selection of a direction of ejection of a spent firearm cartridge (Fig. 1A, IB, 2, 3 - see how insertion of bolt body 5/7 into either the top/first side opening 9b or second/bottom side opening 9c facilitates selection of a direction of ejection of a spent cartridge; para[0030], 'the bolt head 5 can then be switched from one assembly position to the other (e.g., from the position of FIG. la to the position of FIG. 1b or vice 
Regarding claim 2, Murello et al disclose the firearm bolt of claim 1, and further teaches the firearm bolt further comprising two opposed helical slots on a dorsal side of the bolt carrier (47a, 47b, Fig. 1 A, IB, 2, 3 - see two opposed helical slots 47a and 47b positioned on the dorsal/outer side of bolt carrier 3; para[0022], 'the bolt carrier includes at least two elongated holes 47a, 47b which serve as slot or slider guides') and a selector pin selectively residing in a neck of the bolt body (41, Fig. 1 A, IB, 2, 3 - see selector pin 41 positioned within the neck/center of bolt body 5; para[0022], 'the bolt head 5 has a pin 41') which will interface with one of the opposed helical slots and impart a twist on motion of the bolt body relative the bolt carrier (Fig. 1A, IB, 2, 3; para[0022], 'a pin 41 that engages in a specific elongated hole 47a ,47b'; para[0032] - see operation of pin 41).  Murello et al further teaches wherein the neck of the bolt body presenting at least two alternate holes in which the selector pin may be placed (41, Fig. 1A, IB, 3; para[0026], 'although the preferred examples described herein include one pin 41 with one or two slots, the bolt assembly can alternatively be designed so that two or more pins (in combination with a corresponding number of slots) simultaneously secure the position of the bolt head or quire its movement'). Accordingly, it would have been obvious to one of ordinary skill in the art to have arrived at multiple pins and receiving holes in the bolt body neck for Murello’s firearm bolt, in order to have better secured the bolt head within the bolt carrier. 

Claims 3-7 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Murello et al (2002/0026739) in view of Mather (2016/0252314).
Murello et al disclose a firearm bolt (1, Fig. 1A, IB, 2, 3; para(0022) comprising most claimed elements including 'a bolt assembly 1') comprising: a bolt carrier (3, Fig. 1A, B, 2, 3; para(0022], 'a bolt carrier 3') with two open sides (9b, 9c, Fig. 1, 2, 3 - see first/top open side of the back wall with opening 9b and second/bottom open side of the back wall with opening 9c; para[0043], 'recesses 9b and 9c'); a bolt body (5, 7, Fig. 1A, IB - see bolt body comprising bolt head 5 and ejector 7; para[0022], 'a bolt head 5'; para[0024], 'an ejector 7') insertable in either side of the bolt carrier (Fig. 1A, IB, 2, 3 - see how bolt body portion 7 is insertable in either side 9b or 9c of bolt carrier 3; para[0027], 'the rear end of the ejector 7 passes through the recess 9b or 9c'), said bolt body further having a head (5, Fig. 1A, IB, 2, 3; para[0022], 'bolt head 5') to interface with a firearm cartridge (Fig. 1A, IB, 2, 3 - see how the bolt head 5 engages a firearm cartridge and ejects the cartridge after firing; para[0002j); a firing pin residing within the bolt body (37, Fig. 1A, IB, 3; para[0024], 'the firing pin 37 passes through pin 41 and through the bolt assembly 1 or bolt head 5'), capable of extending through the head of the bolt body (Fig. 1A, IB, 2, 3; para[0024j); wherein insertion of the bolt body selectively into either side of the bolt carrier facilitates selection of a direction of ejection of a spent firearm cartridge (Fig. 1A, IB, 2, 3 - see how insertion of bolt body 5/7 into either the top/first side opening 9b or second/bottom side opening 9c facilitates selection of a direction of ejection of a spent cartridge; para[0030], 'the bolt head 5 can then be switched from one assembly position to the other (e.g., from the position of FIG. la to the position of FIG. 1b or vice 
Regarding claim 2, Murello et al disclose the firearm bolt of claim 1, and further teaches the firearm bolt further comprising two opposed helical slots on a dorsal side of the bolt carrier (47a, 47b, Fig. 1 A, IB, 2, 3 - see two opposed helical slots 47a and 47b positioned on the dorsal/outer side of bolt carrier 3; para[0022], 'the bolt carrier includes at least two elongated holes 47a, 47b which serve as slot or slider guides') and a selector pin selectively residing in a neck of the bolt body (41, Fig. 1 A, IB, 2, 3 - see selector pin 41 positioned within the neck/center of bolt body 5; para[0022], 'the bolt head 5 has a pin 41') which will interface with one of the opposed helical slots and impart a twist on motion of the bolt body relative the bolt carrier (Fig. 1A, IB, 2, 3; para[0022], 'a pin 41 that engages in a specific elongated hole 47a ,47b'; para[0032] - see operation of pin 41).
Regarding claim 3, Murello discloses the firearm bolt of claim 2, and further teaches wherein the head of the bolt body having a bulbous nature (Fig. 1A, IB, 2,3-see bulbous/round nature of bolt head 5) and further comprising a plurality of lugs about a rim (51,Fig. 1A, 1B-see plurality of lugs 51; para[0032], 'this locking is caused, for example, by the fact that locking pegs 51 on the bolt head 5 engage with a matching slots or pegs on the cartridge chamber by rotation'), and a retraction latch (25, Fig. 1A, IB; para[0029], 'the extractor claw 25'); but Murello does not specifically teach at least one lug holding a retraction latch. However, Mather does teach a firearm bolt head (49, Fig. 2; para[0060], 'bolt head 49') comprising: a plurality of lugs about a rim (50, Fig. 2

Regarding claim 4, Murello in view of Mather disclose the firearm bolt of claim 3, and Mather further teaches wherein said retraction latch being spring-biased (48, Fig. 2 - see lug 50 holding retraction latch 48; para[0060], 'a spring-loaded extractor 48 configured to engage the rear rim of a chambered cartridge C for extracting the cartridge from the chamber 83 after firing').

Regarding claim 5, Murello in view of Mather disclose the firearm bolt of claim 3 (Note: see Box VIII), and Murello modified by Mather further teaches wherein the bulbous nature of the bolt head preventing the bolt body from being able to pass through the 

Regarding claim 6, Murello discloses the firearm bolt of claim 2, and further teaches wherein the head of the bolt body further comprising a plurality of lugs about a rim (51, Fig. 1A, IB - see plurality of lugs 51; para[0032], 'this locking is caused, for example, by the fact that locking pegs 51 on the bolt head 5 engage with a matching slots or pegs on the cartridge chamber by rotation'), and a retraction latch (25, Fig. 1A, IB; para[0029], 'the extractor claw 25'); but Murello does not specifically teach at least one lug holding a retraction latch.
However, Mather does teach a firearm bolt head (49, Fig. 2; para[0060), 'bolt head 49') comprising: a plurality of lugs about a rim (50, Fig. 2
-    see plurality of lugs 50 surrounding upper rim; para[0061], 'bolt head 49 includes a plurality of radial bolt lugs 50....three bolt lugs 50 may preferably be provided (as shown) to minimize the angular rotation of the bolt 40 required by a user to form the locked and unlocked breech positions'), at least one lug holding a retraction latch (48, Fig. 2 - see lug 50 holding retraction latch 48; para[0060], 'a spring-loaded extractor 48 configured to engage the rear rim of a chambered cartridge C for extracting the cartridge from the chamber 83 after firing'). Accordingly, it would have been obvious to one of ordinary skill in the art to have modified the bolt head of Murello's firing bolt by employing the bolt lugs and retraction latch as taught by Sturm, in order to have allowed for a more efficient and simpler locking/unlocking system, while also allowing 
Regarding claim 7, Murello in view of Mather disclose the firearm bolt of claim 6, and Sturm further teaches wherein said retraction latch being spring-biased (48, Fig. 2 - see lug 50 holding retraction latch 48; para[0060], 'a spring-loaded extractor 48 configured to engage the rear rim of a chambered cartridge C for extracting the cartridge from the chamber 83 after firing').

Regarding claim 9, Murello discloses the firearm bolt of claim 8, and further teaches wherein the head of the bolt body having a bulbous nature (Fig. 1A, IB, 2, 3 - see bulbous/round nature of bolt head 5) and further comprising a plurality of lugs about a rim (51, Fig. 1A, IB -see plurality of lugs 51; para[0032], 'this locking is caused, for example, by the fact that locking pegs 51 on the bolt head 5 engage with a matching slots or pegs on the cartridge chamber by rotation'), and a retraction latch (25, Fig. 1A, IB; para[0029], 'the extractor claw 25'); but Murello does not specifically teach at least one lug holding a retraction latch.
However, Mather does teach a firearm bolt head (49, Fig. 2; para[0060], 'bolt head 49') comprising: a plurality of lugs about a rim (50, Fig. 2
-    see plurality of lugs 50 surrounding upper rim; para[0061], 'bolt head 49 includes a plurality of radial bolt lugs 50....three bolt lugs 50 may preferably be provided (as shown) to minimize the angular rotation of the bolt 40 required by a user to form the locked and unlocked breech positions'), at least one lug holding a retraction latch (48, 
Regarding claim 10, Murello in view of Mather disclose the firearm bolt of claim 9, and Sturm further teaches wherein said retraction latch being spring-biased (48, Fig. 2 - see lug 50 holding retraction latch 48; para[0060], 'a spring-loaded extractor 48 configured to engage the rear rim of a chambered cartridge C for extracting the cartridge from the chamber 83 after firing').
Regarding claim 11, Murello in view of Mather disclose the firearm bolt of claim 9 (Note: see Box VIII), and Murello modified by Sturm further teaches wherein the bulbous nature of the bolt head preventing the bolt body from being able to pass through the bolt carrier (Murello - Fig. 1A, IB - see how bolt head 5 prevents the bolt body from passing through the bolt carrier 3)(Sturm - Fig. 2 - see bolt head 49).
Regarding claim 12, Murello discloses the firearm bolt of claim 8, and further teaches wherein the head of the bolt body further comprising a plurality of lugs about a rim (51, Fig. 1A, IB - see plurality of lugs 51; para[0032], 'this locking is caused, for example, by the fact that locking pegs 51 on the bolt head 5 engage with a matching slots or pegs on 
However, Mather does teach a firearm bolt head (49, Fig. 2; para[0060], 'bolt head 49') comprising: a plurality of lugs about a rim (50, Fig. 2 - see plurality of lugs 50 surrounding upper rim; para[0061], 'bolt head 49 includes a plurality of radial bolt lugs 50....three bolt lugs 50 may preferably be provided (as shown) to minimize the angular rotation of the bolt 40 required by a user to form the locked and unlocked breech positions’), at least one lug holding a retraction latch (48, Fig. 2 - see lug 50 holding retraction latch 48; para[0060], 'a spring-loaded extractor 48 configured to engage the rear rim of a chambered cartridge C for extracting the cartridge from the chamber 83 after firing'). Accordingly, it would have been obvious to one of ordinary skill in the art to have modified the bolt head of Murello's firing bolt by employing the bolt lugs and retraction latch as taught by Mather, in order to have allowed for a more efficient and simpler locking/unlocking system, while also allowing for a simpler overall arrangement with the retraction latch being disposed at the far end only.

Regarding claim 13, Murello in view of Mather disclose the firearm bolt of claim 12, and Sturm further teaches wherein said retraction latch being spring-biased (48, Fig. 2 - see lug 50 holding retraction latch 48; para[0060], 'a spring-loaded extractor 48 configured to engage the rear rim of a chambered cartridge C for extracting the cartridge from the chamber 83 after firing').

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Braceras Devecchi, Ives, Fargnoli et al, Zheng, and Weaver are cited as being of interest since they disclose adjustable rifle bolt assemblies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. WOODROW ELDRED whose telephone number is (571)272-6901.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. Woodrow Eldred/Primary Examiner, Art Unit 3641                                                                                                                                                                                                        



JWE